department of the treasury internal_revenue_service washington d c date o f f ic e o f c h ief c o u n sel number info release date uil no dear mr cc pa apjp nrose cor-118157-00 this is in response to your letter of date which is a follow-up to your letter of date regarding the reporting of dividends from mutual funds you requested that the internal_revenue_service instruct your bank to change the way it reports its clients’ money market mutual_fund dividends on form 1099-div your letters indicate that the bank reports ordinary dividends on the form 1099-div in an amount greater than that shown on the clients’ year-end statement from the mutual_fund the difference between the two figures is shown as a service fee or investment_expense on the form 1099-div you noted that other mutual funds report dividends net of investment_expenses as discussed below the reporting of dividends under the information reporting rules depends on whether the fund is a nonpublicly offered mutual_fund since we do not have the relevant information about this fund we will set forth the applicable rules so that you can determine whether it is publicly or nonpublicly offered sec_6042 of the internal_revenue_code the code provides that payors of dividends of dollar_figure or more per year must file a return according to the regulations and provide a statement showing such payments to the payee of the dividends distributions from mutual funds are considered dividends for purposes of sec_6042 with respect to mutual funds the determination of whether the amount of ordinary dividends can be net of the fund’s expenses depends on whether the fund is publicly offered or nonpublicly offered sec_67 of the code and the regulations thereunder provides in general that pass-through entities such as regulated_investment_companies commonly known as mutual funds may not provide indirect deductions by netting certain expenses against dividends however only nonpublicly offered mutual funds are subject_to this rule as the code provides an exception for publicly offered mutual funds shareholders of nonpublicly offered mutual funds may only be able to cor-118157-00 deduct their share of the fund’s expenses if they itemize deductions and only as miscellaneous deductions on their schedule a form_1040 to reflect this rule the instructions for form 1099-div state that the filer should enter ordinary dividends in box and the stockholder’s pro_rata share of certain deductible expenses from nonpublicly offered mutual funds in box investment_expenses the amount from box must be included in the amount in box thus the form instructs nonpublicly offered funds to report dividends in exactly the manner that your bank reported the form 1099-div itself contains similar instructions the form’s instructions for the recipient direct the recipient to include the amount from box on the ordinary dividend line of form_1040 the amount shown in box is the recipient’s share of the fund’s expenses and may be deductible by the recipient on schedule a form_1040 as a miscellaneous deduction for your convenience we have attached these instructions therefore your bank’s reporting of your mutual_fund dividends on form 1099-div in this manner was correct so long as it is a nonpublicly offered fund nonpublicly offered regulated_investment_company is defined as a fund which is not continuously offered pursuant to a public offering regularly_traded on an established_securities_market or held by at least persons at all times during the taxable_year if any of those three conditions are met the fund is publicly offered and would not report its dividends in this manner see sec_67 of the code and sec_1_67-2t of the regulations we hope this is helpful if you need further assistance please call nancy rose id at sincerely john j mcgreevy acting senior technician reviewer branch administrative provisions and judicial practice attachments
